DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 01, 2021.
Specification
3.	The disclosure is objected to because of the following informalities: In the specification, page 1, paragraph 0001, after the phrase “a continuation of U.S. Patent Application No. 16/561,512, filed on September 5, 2019,” insert – now U.S. Patent No. 11,135,538 B2 --, after the phrase “a continuation-in-part of U.S. Patent Application No. 16/351,316 filed on March 12, 2019,” insert – now U.S. Patent No. 10,532,304 B2 --.  Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,135,528 B2, over claims 1-6 of U.S. Patent No. 10,532,304 B2, over claims 1-6 of U.S. Patent No. 10,252,202 B2, and over claims 1-4 of U.S. Patent No. 9,440,175 B2 in view of Townsend (9,861,922 B1).
6.	Regarding to claims 1-13, any one of the references (-528), (-304), (-202) and (-175) discloses a method of making an air intake assembly for an internal combustion molded for additional strength (see col. 2, lines 32-39) (see also col. 2, lines 32-60).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the end pieces for an air filter, the end pieces to the filter media and a sealed filter housing on any one of the references (-528), (-304), (-202) and (-175) to be injection molded elements since it is well-known in the art that molded elements not only provide durable strength but also is light weighted enough to fit onto the limited space of an internal combustion engine compartment.
s 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/564,790 in view of (Townsend (9,861,922 B1).
8.	Regarding to claims 1-13, any one of the references (-528), (-304), (-202) and (-175) discloses a method of making an air intake assembly for an internal combustion engine comprising the steps of providing the end pieces for an air filter, at least one end piece of the end pieces including a multi-component coupling interface for the air filter; coupling the end pieces to filter media to form the air filter; providing a sealed filter housing configured to house the air filter therein, the filter housing including an aperture and an air intake port configured to provide intake air to the air filter for producing filtered air by removing particulate matter from the intake air; and providing an intake tube configured to convey the filtered air from the air filter to the internal combustion engine, wherein the coupling interface of the air filter is configured to accept an intake-end portion of the intake tube in the coupling interface, and wherein the aperture of the filter housing is configured to accept the coupling interface of the air filter in the aperture.  Claims 1-13 differ from the disclosure of any one of the references (-528), (-304), (-202) and (-175) in that the end pieces for an air filter, the end pieces to the filter media, and a sealed filter housing are molded or made by injection molding.  Townsend discloses the interface (220) between the air intake housing (110) and the air filter (210) may be molded for additional strength (see col. 2, lines 32-39) (see also col. 2, lines 32-60).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the end pieces for an air filter, the end pieces to the filter media and a sealed filter housing on any one of the references (-528), (-304), (-.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
9.	Claims 1-13 would be allowable if Terminal Disclaimers are filed to overcome the double patenting rejections, as discussed above.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 06, 2021